In re Mobile Addiction, LLC
Case No. 19‐14499‐11

Schedule 3 ‐ Amended Plan
List of General Unsecured Claims

                   Creditor              Claim No. Sch. F No.       Amount

2b or Not 2b, LP                                       3.1      $       935.56
A&H Mechanical                                         3.2      $       700.00
ADLP‐W&J, LLC                               43         3.4      $    53,100.14
Alarm Research                                         3.5      $       127.07
Alarm Telecommunications Center                        3.6      $       180.00
Albrecht, Inc.                                         3.7      $     2,064.60
Alert 360                                              3.8      $       659.46
Alert 360                                              3.9      $     7,923.51
Alton Real Estate LLC                                 3.10      $     1,725.00
AM Dorr & Supply Co. Inc.                             3.11      $       249.33
American Electric Power                               3.12      $       343.59
American Express                            19        3.13      $   111,641.90
Aqua Pennsylvania                                     3.15      $        80.06
Argo Woodburn LLC                                     3.16      $    11,046.35
ARMJG2 LLC                                  69        3.17      $    90,350.00
Armstrong                                             3.18      $       918.90
AT&T                                                  3.19      $       843.49
AT&T Internet                                         3.20      $     2,010.42
Atlantic Broadband                                    3.21      $       125.56
Atmos Energy                                          3.22      $       356.53
Auriel Investments                                    3.23      $    30,816.90
Avista Utilities                            22        3.24      $       238.72
Bancroft‐Clover                                       3.25      $       113.55
Barbara Lanford                                       3.26      $     2,025.00
Beaver Falls Municipal Authority                      3.28      $       119.02
Beaver Valley Mall LLC                                3.29      $     1,800.00
Bestway Disposal                                      3.30      $       116.00
BFM Azusa Property, LLC                               3.31      $     1,548.63
BGL INC                                               3.32      $       405.85
Big's Sanitation                                      3.33      $       105.00
BJ & S Corporation                                    3.34      $     1,092.44
Black Hills Energy                                    3.35      $       515.70
Black Plumbing                                        3.36      $         2.06
Boehm Heating and Cooling LLC                         3.38      $       235.00
Brink's Home Security                                 3.39      $        85.24
Brownsville PUB                             4         3.40      $       139.49
Buckeye Water District                                3.41      $        64.74
Byzantine Inc                                         3.42      $     2,280.00
C & I Company                                         3.43      $       600.00

                    Case 19-11449   Doc# 207-3   Filed 04/08/20      Page 1 of 6
Cable One Business                                   3.44    $        292.21
CBL/Monroeville L.P.                        16       3.46    $     29,176.61
Centerpointe Plaza LP                       36       3.47    $    111,426.59
Chacbak, LLC                                         3.49    $      2,859.48
Charter Communications                               3.50    $        139.96
CIA Properties, LLC                                  3.51    $      1,700.00
Cirro Energy                                61       3.52    $         17.43
City of Abilene                                      3.53    $        103.14
City of Akron                                        3.54    $          3.68
City of Amarillo                                     3.55    $         30.56
City Of Aurora Water Department                      3.56    $         79.38
City of Campbell                                     3.57    $         56.61
City of Colorado Springs‐Alarms                      3.58    $         30.00
City of Dumas                                        3.59    $        147.47
City of Farmington                                   3.60    $        204.55
City of Federal Heights ST                           3.61    $          0.01
City Of Hermitage                                    3.62    $         47.50
City of Lakewood                                     3.63    $          0.02
City of Las Vegas                                    3.64    $        277.61
City of Niles                                        3.65    $        213.01
City of Pharr                                        3.66    $         53.47
City of Ravenna                                      3.67    $        105.68
City of San Angelo                                   3.68    $        117.00
City of Santa Fe, New Mexico                         3.69    $        792.48
City of South Euclid                                 3.70    $         25.74
City of Streetsboro                         23       3.71    $        107.27
City of Warren Utility Department                    3.73    $         38.92
City of Weirton Utilities                            3.74    $         58.91
City of Wichita Falls                                3.75    $        225.38
Citywide Wireless                                    3.76    $     95,000.00
Colorado Springs Alarm                               3.77    $        238.50
Colorado Springs False Alarm                         3.78    $         30.00
Colorado Springs Utilities                  18       3.79    $        428.92
Colorado Springs Utilities                  31               $        509.28
Columbia Gas                                         3.80    $        750.19
Columbia Gas of Ohio                        12       3.81    $         46.57
Columbia Gas of Pennsylvania                13       3.82    $        347.87
Comcast                                              3.83    $      7,702.67
Comcast Business                                     3.84    $      3,210.49
Coronado Shopping Center, LP                         3.85    $      1,147.07
Corporate Lodging                                    3.86    $      2,309.67
Cox Communications                                   3.87    $        572.17
CP Denver Retail 1, LLC                              3.88    $     12,902.30
Crim Gary Rentals                                    3.89    $        750.00
Crossroads Center                                    3.91    $      2,569.57
Dario Pini                                           3.92    $      1,600.00
Denise Powell                                        3.93    $      1,500.00

                    Case 19-11449   Doc# 207-3   Filed 04/08/20   Page 2 of 6
Dominion Energy Ohio                            53      3.94     $     2,170.58
Donegal Insurance                                       3.95     $    22,614.76
Duquesne Light Company                                  3.97     $       707.16
DW Sivers Co                                    33      3.98     $    32,434.18
EC Integrity LLC                                        3.99     $     7,680.00
Economy Furnance Company Inc.                           3.100    $       370.00
Elliot, James F.                                        3.101    $     1,447.00
EMMCO Corporation Real Estate                           3.102    $     2,323.55
Erie Water Works                                        3.103    $        71.79
Eugene Water & Electric Board                   63      3.104    $       318.14
Evergreen Marketplace                           25      3.105    $    19,377.46
Fathom Plumbing                                         3.106    $       162.14
Fayette Waste LLC                                       3.108    $        97.00
Fire & Safety Inc                                       3.109    $        25.00
FJM Grants Pass Associates LLC                          3.110    $     9,509.00
Fortune Holdings, LLC                                   3.111    $     4,120.97
Franklin Township Municipal Authority           7       3.112    $       112.01
Freedom Sky Capital LLC                                 3.113    $     1,663.53
GAR Mifflin LP                                          3.114    $     1,643.32
GNW Wireless                                            3.116    $     5,519.61
Goldfinch Real Estate LLC                               3.117    $    15,370.02
Gordon's Heating & Cooling Inc                          3.118    $       174.00
Green Mountain Energy                           62      3.119    $       563.71
Handyman Services by Marty                              3.120    $       712.00
Harris Broadband LLP                                    3.121    $       581.05
HEB Grocery Company, LP                         15      3.122    $    17,830.00
HFT Mayfair LLC                                 20      3.123    $    47,410.14
HPC Green Valley Investors, LP                  67      3.124    $    70,471.53
Inside Investments LLC                                  3.125    $     1,808.33
Internal Revenue Service                        9                $    14,927.34
Inventrust Property Corp.                               3.126    $    12,133.32
James E and Jeanette W Boykin                           3.127    $     1,517.49
James O'Conner                                          3.128    $       425.00
Jemez Mountains Electric Coop Inc                       3.129    $       122.28
JJH Properties                                          3.130    $     2,197.00
Jose Luis Flores                                        3.131    $     2,400.00
Kansas Gas Service                                      3.134    $        15.73
Kent Plaza                                              3.135    $    10,172.04
Kerr, Richard                                           3.136    $       400.00
Kimble                                                  3.137    $        72.36
Kovar Electric LLC                                      3.139    $     5,272.07
Kyhooya Partnership, LLC                                3.140    $     1,427.01
L Fam Partners                                          3.141    $     1,222.00
Lagraff, John                                           3.142    $     5,600.00
Larry or Elizabeth Quintana                             3.143    $       750.00
Lazy S Ranches                                          3.144    $     3,470.00
Lebanon Fire District                                   3.146    $       150.00

                   Case 19-11449        Doc# 207-3   Filed 04/08/20   Page 3 of 6
Lebanon Retail Center, LLC                             3.147    $      2,264.88
Liberty Mutual Insurance                               3.148    $    132,463.25
Loja Trails End, LLC                           56      3.149    $     51,820.40
Lone Star Disposal                                     3.150    $        155.36
Lone Tree Center, LLC                                  3.151    $      2,500.00
Los Tres Reyes Inc.                                    3.152    $      1,700.00
Main Place Center, LLC                                 3.154    $      1,031.23
Marca LLC                                              3.155    $      1,850.00
MD Denna Heating & Cooling, Inc.               24      3.157    $        457.72
Monroeville SC, LP                             40      3.160    $     31,097.41
Mountain View Development, LLC                         3.161    $      1,300.00
MPWI, LLC                                              3.162    $      1,297.50
Murray Square Investments, Ltd                         3.164    $      1,458.89
Nancy Hripko                                           3.165    $      1,000.00
National Fuel Gas                              44      3.166    $        699.90
New Castle Sanitation Authority                        3.167    $         33.00
New Market Center LLC                          42      3.168    $     64,677.63
Nicki A. Mezger, CPA                           58      3.169    $     34,801.00
New Mexico Dept. of Taxaction                  32       2.5     $      3,369.30
New Mexico Gas Company                         26      3.170    $        144.47
North Fayette County Municipal Auth                    3.171    $         56.09
NW Natural                                     30      3.172    $        225.70
Oasis Staffing, Inc.                           39      3.173    $     19,825.53
Ohio Department of Taxation                    17               $     71,051.40
Ohio Edison                                    64      3.174    $      3,070.66
Ohio Valley Waste Service, Inc.                        3.175    $        225.00
Ondigo Electronics, LLC                                3.177    $      8,585.46
Oregon Department of Revenue                   46               $     19,294.64
Pace Bally Plaza, LLC                                  3.180    $      1,482.79
Pacific Capital Partners                               3.181    $      5,598.44
Pacific Power                                          3.182    $        297.90
Patrick Brown Real Estate LLC                          3.183    $      2,478.43
Paul Katsadas                                          3.184    $      2,925.00
Pay‐and‐Save, Inc.                                     3.185    $      1,300.00
Penn Power                                     65      3.186    $        707.84
Pennsylvania American Water                    45      3.187    $        144.79
Pennsylvania Department of Revenue             59               $      7,638.80
Peoples                                                3.188    $        895.23
Perry Plaza Erie, PA, LP                       37      3.189    $     89,544.37
Pigeon, LLC                                            3.191    $      3,641.76
Pinel, LP                                              3.192    $      1,058.46
PJ Capital LLC                                         3.193    $      1,200.00
PNM                                                    3.194    $      1,046.81
Pop‐A‐Lock of Albuquerque                              3.195    $        110.00
Portage County Water Resources Dept.                   3.196    $        108.18
Portland General Electric                      3       3.190    $      1,114.33
Power Alarm                                            3.197    $        302.05

                  Case 19-11449        Doc# 207-3   Filed 04/08/20   Page 4 of 6
PPI‐Fox Plaza, LLC                                   3.198    $     1,468.00
Pullman Square Associates                            3.200    $    11,200.00
Q&S Construction                                     3.201    $        64.67
Ralph's Neon & Electric Inc                          3.202    $     2,985.89
Regency Centers LP                                   3.203    $    13,521.65
Reliant Energy Services                      57      3.204    $       208.48
Republic Services                                    3.205    $       256.20
Richard Kerr                                         3.206    $       885.00
Richard Santos                                       3.207    $    13,804.30
Ritzland Plaza of Penn Hills, LP                     3.208    $     1,500.00
SACHIP, LLC                                          3.209    $    11,949.58
Sam Morse                                            3.210    $     6,250.00
Samek Properties Ltd                                 3.211    $    11,050.00
Sodexo Roth                                          3.212    $       252.50
Soltis Julian Electric LLC                           3.213    $        75.00
South Adams County                                   3.214    $       144.34
Spectrum (1)                                         3.215    $       157.10
Spectrum (2)                                         3.216    $       650.91
Spectrum (3)                                         3.217    $       849.50
Springfield Utility Board                    27      3.218    $        13.40
St Vincent De Paul Society                           3.219    $     1,825.90
Streetsboro Retail LLC                               3.220    $    16,168.00
Sudden Link                                          3.221    $       986.72
Sungi Co., LLC                                       3.222    $    11,339.85
Sylvio J Bonicelli & Sons, LLC                       3.224    $     2,845.54
Ternian Insurance Group LLC                          3.225    $     2,010.33
Texas Comptroller ‐ State of Texas           34               $    15,154.71
Texas Comptroller ‐ State of Texas           35               $       608.11
The Hartford                                 14      3.226    $          ‐
The Illuminating Company                             3.227    $     1,004.58
Time Warner Cable                                    3.228    $     1,389.22
TIme Warner Cable‐Northeast                          3.229    $     2,580.32
TKG Academy Place Development                        3.230    $    11,200.00
TKT Painting LLC                                     3.231    $    12,500.00
T Mobile                                     5                $     1,020.05
Travelers Insurance Company                          3.233    $    16,661.00
Tri‐County Industries, Inc.                          3.234    $        57.75
Two Properties, LTD                                  3.235    $     1,245.00
Union Real Estate                            52      3.236    $     2,656.25
Union Square Plaza                                   3.237    $     6,786.16
United Healthcare                                    3.238    $     4,122.32
United Power Inc                                     3.239    $       199.91
Valley Waste Service Inc                             3.240    $        60.00
Vandetti Brothers Associates                         3.241    $    18,000.00
Vectra Venture, LLC                                  3.242    $     1,797.77
Verizon                                              3.243    $       316.93
Vivant, Inc.                                         3.244    $    23,131.18

                    Case 19-11449    Doc# 207-3   Filed 04/08/20   Page 5 of 6
Vogel Disposal Service, Inc.                             3.245    $        30.00
Waste Connections of Colorado, Inc                       3.246    $        63.28
Waste Connections of TX, LLC                             3.247    $        68.37
Waste Management                                         3.248    $       206.80
Wave                                                     3.249    $       107.56
West Penn Power                                  66      3.250    $     1,420.75
West Virginia State Tax Dept.                     6               $     4,800.00
Westar Energy                                    10      3.251    $       319.81
Wilkinsburg‐Penn Joint Water Authority                   3.252    $        47.48
Windstream                                               3.254    $       293.87
Winner Wireless                                          3.255    $       746.35
Woody Weir                                               3.256    $     1,531.55
WRI Edgewater Marketplace LLC                    51      3.257    $    50,502.10
Xcel Energy                                      28      3.258    $     1,379.05
Xcel Energy                                      29               $     3,891.69
Youngstown Water Department                              3.259    $        39.34

                                                           TOTAL $ 1,813,646.09




                   Case 19-11449         Doc# 207-3   Filed 04/08/20   Page 6 of 6
